DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
In the amendment to the claims filed 09/27/2022, claim 1 is amended, claim 8 is newly canceled and claims 10 and 11 are new. Claims 1, 2, 5, 6, 10 and 11 are under examination.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note, any previous rejection over claim 8 is hereby withdrawn in response to Applicant’s cancelation of that claim.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 5 and 6 are under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (20090312321—on IDS filed 04/16/2021) is withdrawn in response to Applicant’s amendment incorporating the limitations of now canceled claim 8, which was not included in this rejection, into claim 1.

The rejection of claims 1, 2, 5 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (WO 2013/169739) is withdrawn in response to Applicant’s amendment reciting that the subject is diagnosed with hypertension. Jain et al. contemplate treating patients both with and without hypertension. A new rejection based upon Jain et al. is made below under 35 USC 103.
 
New Rejection
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (WO 2013/169739) in view of Mouhayar and Salahudeen (Tex Heart Inst J. 2011; 38(3): 263-265—hereafter “Mouhayar”) and De Souza et al. (Arq Bras Cardiol. 2015; 104(3):246-252). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Jain et al. contemplate treating patients undergoing cancer treatment with a receptor tyrosine kinase such as PD173074 (sorafenib), AP24534, BIBF1120, TKI258 (dovitinib lactate), BMS-540215, BMS-582664 and SU5402, wherein the patients either have, or do not have a history of hypertension, in combination with an effective amount of an anti-hypertensive medication such as the angiotensin II inhibitor, losartan, or an ACE inhibitor (e.g., benazepril—see paragraph [00010], particular at the top of p. 4; also paragraphs [0045], [00052], [000126], [000284], [000364]; claim 51).
The second factor to consider is to ascertain the differences between the prior art and the instant claims.  While Jain et al. contemplate treatment of patients with hypertension, they do not explicitly teach administration of an angiotensin II inhibitor and a tyrosine kinase inhibitor to a subject diagnosed with primary or secondary hypertension. Mouhayar teaches that hypertension is the “most common comorbidity in patients encountered with malignancy” (see p. 263, 2nd paragraph). In addition, De Souza et al. teach (p. 246, left column, 2nd paragraph):
Cancer and CVD [cardiovascular disease] share a high co-prevalence, due the occurrence of risk factors common to both conditions. Common risk factors for cancer and CVD include smoking, unhealthy diet and obesity, physical inactivity, diabetes mellitus, hypertension and alcohol abuse. (Citations omitted by examiner).

Thus, De Souza et al. indicate that hypertension is itself a risk factor for the development of cancer, thereby underscoring the overlap in the patient populations.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Jain and colleagues by administering the combination of angiotensin II inhibitors and a tyrosine kinase inhibitor to a patient that has been diagnosed with either primary or secondary hypertension for several reasons. First, Mouhayar teaches that “poorly controlled hypertension can significantly influence cancer management and even lead to the discontinuation of certain therapies” (see p. 263, 1st paragraph), which could negatively affect the patient’s cancer prognosis. Second, the person having ordinary skill in the art (PHOSITA) would have been motivated to treat patients diagnosed with primary hypertension because Mouhayar teaches that “pre-existing hypertension is common in cancer patients and should be identified and treated before initiation of VSP [vascular signaling pathway] inhibitors” (see p. 264, left column, under point (1)). Incidentally, VSPs are defined by Mouhayar as including tyrosine kinase inhibitors (see p. 263, 2nd paragraph). Third, the PHOSITA would be motivated to treat patients diagnosed with secondary hypertension because Mouhayar teaches that patients can experience a secondary elevation in blood pressure as a result of VSP treatment (see p. 264, left column, under point (2)).
The PHOSITA would have been motivated to co-administer angiotensin II inhibitors and tyrosine kinase inhibitors because de Souza et al. teach that a benefit well-controlled blood pressure in cancer patients is that they will be able to “tolerate maximum doses of the planned chemotherapeutic drugs, without injury to target organs, yielding better control of the tumor” (see p. 250, right column, last paragraph). The PHOSITA would have also been motivated to co-administer angiotensin II inhibitors with the tyrosine kinase inhibitors because de Souza et al. teach that such anti-hypertensives “should be considered first-line agents in the treatment of AI [angiogenesis inhibitor]-associated hypertension” (see p. 250, right column, penultimate paragraph). Furthermore, the person of ordinary skill in the art could have reasonably expected success because controlling either primary or secondary hypertension when treating cancer may enable higher dose tolerance of tyrosine kinase inhibitors.
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649